              Case 1:18-cv-03146-VSB Document 89 Filed 09/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                        9/1/2020
RASVINDER DHALIWAL,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :       18-CV-3146 (VSB)
                      -v-                                 :
                                                          :             ORDER
MALLINCKRODT PLC, et al.,                                 :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff, who is now proceeding pro se, initiated this action on April 10, 2018. (Doc. 1.)

After Defendants moved to compel arbitration, (Doc. 14), on September 29, 2019, I entered an

Opinion & Order granting Defendants’ motion and staying the action pending completion of

arbitration, (Doc. 73.) Because Plaintiff has not complied with my orders to commence

arbitration, this case is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

41(b).

         I.       Background

         After I granted Defendants’ motion to compel arbitration, Plaintiff filed status updates on

November 27, 2019, (Doc. 74), December 2, 2019, (Doc. 75), and January 29, 2020, (Docs. 77,

78), informing the court that she had not yet commenced arbitration and stating without

explanation that she was “engaged in protected activity providing information to the Securities

and Exchange Commission and other Governmental agencies concerning the Defendants,”

(Docs. 75, 78). On March 25, 2020, Plaintiff filed a letter stating that “[d]ue to the repeated and

cruel retaliatory acts against me over the years by [Defendants], I feel extremely uncomfortable



                                                         1
           Case 1:18-cv-03146-VSB Document 89 Filed 09/02/20 Page 2 of 5




about proceeding in arbitration,” expressing a desire to proceed in federal court. (Doc. 80.)

Plaintiff filed a second letter with similar representations on May 29, 2020. (Doc. 82.)

Defendants denied Plaintiff’s representations and filed a letter motion for a conference, which I

granted. (Doc. 84.) On June 9, 2020, Plaintiff filed a letter with exhibits, attempting to

demonstrate why she felt uncomfortable proceeding with arbitration. (Doc. 85.)

        I held a telephone conference on June 11, 2020, explaining to Plaintiff that I did not see

anything in her June 9, 2020 submission that would justify further delay of arbitration. I offered

Plaintiff the opportunity to direct me to particular portions of the submissions, and further

offered Plaintiff the opportunity to submit additional information under seal if necessary. During

the conference, I instructed Plaintiff that this case could be dismissed for failure to prosecute

should Plaintiff fail to justify her further delay in commencing arbitration.

        On July 16, 2020, Plaintiff filed an additional letter with exhibits, noting that she did not

feel it was necessary to submit her materials under seal. (Doc. 86.) On July 27, 2020, I entered

an Order concluding that “Plaintiff’s submissions d[id] not demonstrate adequate grounds for

continuing to delay the arbitration of this matter,” and directing the parties to formally

commence arbitration no later than August 28, 2020. (Doc. 87.)1 My Order warned Plaintiff that

“[s]hould Plaintiff fail to proceed with arbitration by August 28, 2020, this case will be

dismissed for failure to prosecute.” (Doc. 87.) Instead of complying with my Order, however,

Plaintiff filed a letter arguing that dismissal would be inappropriate under the circumstances.

Nowhere in Plaintiff’s letter, however, does Plaintiff request an extension of time to commence

arbitration, or evidence any intent to proceed with arbitration.




1
  As Plaintiff notes, my July 27, 2020 Order mistakenly stated that Docket No. 85 was filed on June 6, 2020. The
letter was actually docketed on June 9, 2020.

                                                        2
          Case 1:18-cv-03146-VSB Document 89 Filed 09/02/20 Page 3 of 5




       II.     Legal Standard

       Rule 41 authorizes dismissal “[i]f the plaintiff fails to prosecute or to comply with [the

Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b). The rule authorizes

dismissal sua sponte or on motion of the opposing party. See LeSane v. Hall’s Sec. Analyst, Inc.,

239 F.3d 206, 209 (2d Cir. 2001). “A district court considering a Rule 41(b) dismissal must

weigh five factors: ‘(1) the duration of the plaintiff’s failure to comply with the court order, (2)

whether plaintiff was on notice that failure to comply would result in dismissal, (3) whether the

defendants are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the

court’s interest in managing its docket with the plaintiff’s interest in receiving a fair chance to be

heard, and (5) whether the judge has adequately considered a sanction less drastic than

dismissal.’” Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (quoting Lucas v. Miles, 84

F.3d 532, 535 (2d Cir. 1996)). No single factor is dispositive. See id.

       Dismissal is an extreme sanction and must be preceded by notice and an opportunity to

be heard. See id. at 217. Dismissal with prejudice has “harsh consequences for clients, who may

be blameless,” and is reserved for “extreme situations.” Id. (internal quotation marks omitted).

Similarly, dismissal of a pro se litigant’s complaint for failure to prosecute is appropriate “only

when the circumstances are sufficiently extreme.” LeSane, 239 F.3d at 209.

       III.    Discussion

       Weighing the factors listed above, I conclude that Plaintiff has abandoned her pursuit of

arbitrating this action and has failed to comply with my orders without justification, making

dismissal with prejudice appropriate.

       First, it has been nearly a year since my September 29, 2019 Opinion & Order granting

Defendants’ motion to compel arbitration. Plaintiff has not commenced arbitration, nor has



                                                  3
          Case 1:18-cv-03146-VSB Document 89 Filed 09/02/20 Page 4 of 5




Plaintiff demonstrated any intent to commence arbitration despite my Order to do so. See

Shetiwy v. Midland Credit Mgmt., No. 12-CV-7068 (RJS), 2016 WL 4030488, at *2 (S.D.N.Y.

July 25, 2016), aff’d, 706 F. App’x 30 (2d Cir. 2017) (dismissing case for failure to prosecute

after plaintiffs failed to pursue arbitration despite order compelling arbitration, and represented

no intent to pursue arbitration). Second, Plaintiff was expressly advised during the June 11, 2020

conference, and again in my July 28, 2020 Order, that failure to commence arbitration would

result in dismissal of her claims. See id. (plaintiffs were on notice, because “at the hearing, the

Court indicated that it would dismiss this case pursuant to Rules 16(f) or 41(b) if Plaintiffs did

not intend to arbitrate the remaining claims,” and “[t]he Court also gave Plaintiffs an

opportunity, both in writing and at the hearing, to respond”). Third, the Second Circuit has held

that “[p]rejudice to defendants resulting from unreasonable delay may be presumed.” Shannon

v. Gen. Elec. Co., 186 F.3d 186, 195 (2d Cir. 1999). Defendants are also prejudiced by the fact

that the litigation remains pending against them without any likelihood of resolution in light of

Plaintiff’s refusal to pursue arbitration. See Peters v. Dep’t of Corr., 306 F.R.D. 147, 149

(S.D.N.Y. 2015). Fourth, Plaintiff has received a full and fair opportunity to be heard, and the

Court will not expend additional resources to explain once again Plaintiff’s obligations. “Fifth,

and finally, [I] find[] that lesser sanctions, including monetary sanctions, would not be adequate

to compel arbitration.” Shetiwy, 2016 WL 4030488, at *3. Instead, Plaintiff has demonstrated a

refusal to comply with court orders directing her to arbitrate, making dismissal with prejudice

appropriate. See id.




                                                  4
          Case 1:18-cv-03146-VSB Document 89 Filed 09/02/20 Page 5 of 5




       IV.        Conclusion

       For the foregoing reasons, this action is dismissed with prejudice for failure to prosecute

pursuant to Federal Rule of Civil Procedure 41(b). This dismissal should not be construed to

foreclose Plaintiff’s right to pursue arbitration should she attempt to commence arbitration. The

Clerk’s Office is respectfully directed to mail a copy of this order to the pro se Plaintiff and to

close the case.

       SO ORDERED.

Dated: September 1, 2020
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge




                                                  5
